
	
		I
		112th CONGRESS
		2d Session
		H. R. 5475
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on polycrystalline
		  alumina discharge tubes prefilled with metal halide salts and designated for
		  high intensity discharge (HID) lamps.
	
	
		1.Polycrystalline alumina
			 discharge tubes prefilled with metal halide salts and designated for high
			 intensity discharge (HID) lamps
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Polycrystalline Alumina discharge tubes prefilled with metal
						halide salts (CAS Nos. 65997–17–3, 266–046–0, 7439–97–6, 231–106–7, 7440–33–7,
						231–143–9, 7681–82–5, 231–143–9, 7681–82–5, 231–679–3, 7790–30–9, 230–199–7,
						10102–68–8, 233–276–8, 15474–63–2, 239–493–4, 13813–41–7, and 237–470–3) and
						designated for high intensity discharge (HID) lamps (provided for in subheading
						8539.90.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
